      Case 19-03141-sgj Doc 162 Filed 07/14/21        Entered 07/14/21 15:00:50       Page 1 of 18




The following constitutes the ruling of the court and has the force and effect therein described.




Signed July 13, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     In re:                                    §
                                               §
     Vantage Benefits Administrators, Inc.,    §             Case No. 18-31351-sgj7
                                               §
             Debtor.                           §             Chapter 7
     ______________________________________ §
                                               §
     Evanston Insurance Company, an Illinois   §
     Corporation,                              §
                                               §
             Plaintiff,                        §
                                               §
         vs.                                   §             Adv. Proc. No. 19-03141-sgj
                                               §
     Vantage Benefits Administrators, Inc., et §
     al.,                                      §
                                               §
             Defendant                         §




                                              Page 1 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21             Entered 07/14/21 15:00:50        Page 2 of 18




            REPORT AND RECOMMENDATION TO DISTRICT COURT
    PROPOSING THAT IT: (1) GRANT SUMMARY JUDGMENT IN FAVOR OF EACH
      OF THE INSURANCE CARRIERS ON COVERAGE ISSUES; AND (2) DENY
      CHAPTER 7 TRUSTEE’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                         ON SAME COVERAGE ISSUES

     I.      Introduction

          The above-referenced action is all about whether there is professional liability insurance

coverage for losses suffered by an entity known as Vantage Benefits Administrators, Inc.

(“Vantage”) and its creditors. Vantage is now a Chapter 7 Debtor, and it acts through a Chapter 7

Trustee, Jeffrey Mims (the “Bankruptcy Trustee”).

          Pending before the court are four motions for summary judgment: (1) one by the primary

insurance carrier Evanston Insurance Company (“Evanston”);1 (2) another by an excess carrier,

Certain Underwriters at Lloyd’s, London and HDI Global Specialty, SE (collectively “Lloyd’s”);2

(3) another by an additional excess carrier, Landmark American Insurance Company

(“Landmark”);3 and (4) one by the Bankruptcy Trustee.4 All address whether there is any genuine

dispute of material fact regarding the existence of insurance coverage for certain losses that are

further described below. The bankruptcy court believes that there is no genuine dispute as to any

material fact and that there is no insurance coverage for Vantage and its creditors, as a matter of

law, for two reasons. First, the fortuity doctrine appears to preclude coverage because the insureds

(i.e., Vantage and its principals) had knowledge of the acts that gave rise to the losses before they

applied for the policies. Second, the policies’ insuring agreements and exclusions appear to

preclude coverage, in that the acts that gave rise to the losses/claim were committed intentionally

and knowingly. Therefore, as further set forth below, the bankruptcy court recommends that the


1
  DE ## 75 & 76.
2
  DE ## 94 & 99.
3
  DE ## 97 & 100.
4
  DE ## 67, 68, 73 & 74.

                                            Page 2 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21             Entered 07/14/21 15:00:50        Page 3 of 18




District Court grant summary judgment in favor of the insurers on the coverage issue and deny the

Trustee’s motion for summary judgment on the same issues.

   II.      Background

         The above-referenced action started as a Complaint for Rescission and Declaratory Relief

filed on February 27, 2018, in the United States District Court for the Northern District of Texas,

by Evanston against Vantage and Jeffrey and Wendy Richie (the “Richies”). Vantage was a third-

party administrator for various employee benefit plans, such as 401(k) plans. The Richies were

the owners and principal officers of Vantage. Shortly before filing this action, Evanston learned

that the Richies had been accused of misappropriating millions of dollars from various 401(k)

plans under Vantage’s administration as part of an intentional scheme. In fact, there were news

stories describing an FBI raid of Vantage’s offices. Certain parties that had suffered losses due to

this alleged misappropriation of assets began making demands and filing lawsuits—hoping that

their losses would be covered by insurance. Apparently, to hide their theft of 401(k) plan assets,

the Richies issued false account statements and audit reports that misrepresented the value of the

plans and the accounts from which they stole. The Richies were later indicted, pleaded guilty, and

are now in federal prison relating to their acts at Vantage. It is undisputed that the Richies’ scheme

of embezzlement was ongoing when Ms. Richie (who had knowledge of the scheme, as she was

participating in it) signed the Application for the Primary Policy (the “Application”) and took other

actions to initiate insurance coverage.

         A few weeks after Evanston filed this action, certain creditors forced Vantage into an

involuntary Chapter 7 bankruptcy case. The Bankruptcy Trustee then stepped into the shoes of




                                            Page 3 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                    Entered 07/14/21 15:00:50              Page 4 of 18




Vantage in this action. The Bankruptcy Trustee soon added as third-party defendants in this action

the excess carriers, Lloyd’s and Landmark, as well as an insurance agent.5

         By way of further background, in October of 2017, Evanston issued to Vantage and the

Richies (the “Insureds”) a Specified Professions Professional Liability Insurance Policy, No.

EO869083 (the “Primary Policy”) on a “claims-made” basis for the Policy Period of October 15,

2017 to October 15, 2018. The Primary Policy provided a claim limit of liability of $3,000,000

per claim and a $3,000,000 aggregate limit of liability, subject to a $5,000 per claim deductible

($15,000 in the aggregate). Its “Retroactive Date” was October 15, 2015, as set forth in Item 5.A.

of the Declarations. Vantage also obtained excess coverage of $5,000,000 from Lloyd’s and

$2,000,000 from Landmark (the “Excess Policies”). The Excess Policies “followed form” to

provide coverage in the same circumstances as those covered by the Primary Policy. The Primary

Policy and the Excess Policies will be collectively referred to as the “Policies.” Shockingly,

Vantage’s headquarters was raided by the FBI on October 25, 2017—a mere 10 days after the

alleged effective date of these Policies—and it was immediately thereafter that their bad acts began

to be apparent.

          In Evanston’s Motion for Summary Judgment (the “Evanston MSJ”), Evanston asks the

court to determine that there is no genuine dispute of material fact and to rule, as a matter of law,

on various issues as to the Primary Policy: (1) first, that it was properly canceled for nonpayment

of the initial premium (and therefore provided no coverage for any matter whatsoever); (2)

alternatively, that it was properly rescinded on the basis of a materially false Application (and




5
  The insurance agent, Hatter, Williams, & Purdy Insurance Marketing, Inc. (“HWP”), is not the subject of any of
the motions for summary judgment pending before the court. Rather, the Bankruptcy Trustee asserted certain claims
against HWP, in the alternative, in the event that he did not prevail on the coverage issues addressed in the motions
for summary judgment. Additionally, the Richies are not participants in this summary judgment litigation, as they
have never appeared in this action (perhaps this is not surprising since they are in prison).

                                                  Page 4 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21           Entered 07/14/21 15:00:50         Page 5 of 18




therefore provided no coverage for any matter whatsoever); and/or (3) even if not canceled or

rescinded, the Primary Policy does not provide any coverage for the claims of the Bankruptcy

Trustee and other Vantage creditors that arose out of the Richies’ years-long multimillion-dollar

embezzlement scheme.

          The Bankruptcy Trustee, meanwhile, brought his own motion for partial summary

judgment (the “Trustee MSJ”)—expanding the issues to include the Excess Policies.              The

Bankruptcy Trustee, through the Trustee MSJ, asks the court to construe each of the Policies’

coverage provisions and declare that the Policies, in fact, covered intentional actions and breaches

of fiduciary duties under the Employment Retirement Income Security Act of 1974 (“ERISA”).

          The excess coverage providers next waded in with their own motions for summary

judgment in response to the Trustee MSJ. First, Lloyd’s filed a Response and Motion for Partial

Summary Judgment on the Trustee’s request for declaratory relief (Count I of Trustee’s First

Amended Third-Party Complaint) and the Trustee’s breach of contract claim against Lloyd’s

(Count II).6 Second, Landmark filed a Response and Cross-Motion for Partial Summary Judgment

on ERISA and Policy-based claims.7 (Collectively, the “Excess Policies MSJs”). These Excess

Policies MSJs largely echo the arguments of Evanston on the coverage issues.

          Upon studying the Evanston MSJ in particular, the bankruptcy court determined that

efficiency would be served if the issues presented therein were bifurcated, and the court first

considered two gating issues. Those gating issues were: (a) whether the Primary Policy was

rescinded as a matter of law, based on undisputed facts; and/or (b) whether the Primary Policy was

canceled as a matter of law, based on undisputed facts. On April 6, 2021, the bankruptcy court




6
    DE # 99.
7
    DE # 100.

                                           Page 5 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                   Entered 07/14/21 15:00:50             Page 6 of 18




entered an Order denying summary judgment on these two gating issues.8 There seemed to be legal

problems with these cancellation/rescission arguments such that summary judgment was not

appropriate for Evanston on these issues. Thus, this Report and Recommendation addresses the

remaining issues in Evanston’s MSJ, as well as the Excess Policies MSJs, and the Trustee’s MSJ.

As set forth below, the bankruptcy court believes that summary judgment should be granted on the

Evanston MSJ; granted on the Excess Policies MSJs; and denied on the Trustee MSJ. As later

explained, this will dispose of most of this action—only the claims in this action against the

insurance broker HWP will survive.

    III.      Undisputed Material Facts

           The Debtor, Vantage, was founded in or about 1997 and was a full-service third-party

administrator specializing in corporate benefit programs.

           The Richies co-owned and operated Vantage.9 Mr. Richie was the President and Chief

Executive Officer, and Ms. Richie was the Vice-President of Administration. She conducted

Vantage’s financial transactions.10

           On December 16, 2016, an employee of Vantage discovered that Ms. Richie had stolen

over $6 million from two retirement plans. The employee informed Mr. Richie, and later that same

day, Ms. Richie admitted to Mr. Richie that she had stolen retirement funds.11




8
  DE # 139.
9
  See Lloyd’s App. Ex. 9, pp. 238. Note: Lloyd’s summary judgment evidence will be referred to as “Lloyd’s App.
Ex. __, pp. __.” Lloyd’s appendix appears at DE # 99. Evanston’s summary judgment evidence will be referred to
as “Pl. App. Ex. __, pp. __.” Evanston’s appendix appears at DE # 75. The Bankruptcy Trustee’s summary judgment
evidence will be referred to as “Defs. App. Ex. __, pp. __.” The Bankruptcy Trustee’s appendix appears at DE ## 111
and 112. Landmark’s summary judgment evidence will be referred to as “Landmark App. Ex. __, pp. __.”
Landmark’s appendix appears at DE # 98.
10
   See Id.
11
   See Landmark. App Ex. F, pp. 124

                                                  Page 6 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                  Entered 07/14/21 15:00:50             Page 7 of 18




        On October 10, 2017, Ms. Richie signed the application for the Primary Policy (the

“Application”) on behalf of Vantage.12 The Application required her to disclose known facts or

circumstances that might give rise to a claim under the Primary Policy (“Question 2”) and former

or pending regulatory proceedings against Vantage or its principals (“Question 4”).13                       She

disclosed no facts, circumstances, or actions.14 The Application contained an “Application

Exclusion” that purported to allow Evanston to rescind the Primary Policy if the insureds made

false statements in the Application.15

        The Primary Policy purported to become effective on October 15, 2017. 16 The Excess

Policies purported to become effect on October 15, 2017, as well and “followed form” in all

respects with the Primary Policy.

        On October 25, 2017, the FBI raided Vantage’s headquarters and detained the Richies

under allegations of fraud and theft.17 The FBI issued a press release about the raid one week later

on November 1, 2017.

        On November 17, 2017, Evanston sent Vantage a formal letter which purported to deny

coverage and stated, “due to the falsity of the Application, Evanston is contemplating rescission

of the Policy, and should Evanston determine to rescind the Policy, it will provide adequate

notice.”18




12
   See Pl. App. Ex 16, pp. 231-239.
13
   See Pl. App. Ex 16, pp. 233.
14
   See Id.
15
   See Id. pp. 231-239. See also Evanston’s Brief in Support of its Motion for Summary Judgment, DE # 76 at 11.
16
   See Id. pp. 231-239.
17
   See The Bankruptcy Trustee’s First Amended Answer, Counterclaims, and Third Party Complaint, DE # 49 at 6.
18
   See Defs. App. Ex. L, pp 78-87.

                                                 Page 7 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                   Entered 07/14/21 15:00:50             Page 8 of 18




        On February 28, 2018, Evanston provided Vantage a formal “notice of recission” to “notify

[Vantage] that Evanston has determined to rescind the Policy, in its entirety, rendering it void ab

initio as to all insureds.”19

        On March 7, 2018, Evanston sent Vantage’s insurance agent, HWP, an endorsement to

cancel the Primary Policy for nonpayment of the premium, effective October 15, 2017.20

        On April 19, 2018, four creditors filed an involuntary bankruptcy petition against Vantage.

        On March 23, 2020, the Richies signed plea agreements admitting to theft from the

accounts Vantage administered.21

        In Ms. Richie’s Factual Resume for her guilty plea to theft from an employee benefit plan

and aggravated identity theft, she agreed that “beginning from at least 2014, and continuing until

October 2017, [she] engaged in a course of conduct of using the identifying information of plan

beneficiaries to transmit false and fraudulent distribution requests to Matrix [the custodian of the

plan funds] for disbursement of funds purportedly to a beneficiary’s bank account, but was in fact

[Vantage’s] operating bank account . . . .”22 During the time between “September 2014 and

October 2017, [Ms. Richie] diverted approximately $15.2 million from 13 pension plan funds and

7 optional retirement plans all of which went into [Vantage’s] operating account.”23

        Similarly, Mr. Richie pleaded guilty to theft from an employee benefit plan and aiding and

abetting.24 In the Factual Resume for Mr. Richie’s guilty plea, Mr. Richie agreed that “[f]rom at

least December 16, 2016 through October 24, 2017, [Mr. Richie had] actual knowledge of Wendy


19
   See Defs. App. Ex. M, pp. 88-89.
20
   See Pl. App. Ex. 17, pp. 238. See also Evanston’s Brief in Support of its Motion for Summary Judgment, DE # 76
at 2. The endorsement itself provides only its purported effective date and not the date it was issued or sent. The
court relies on representations by counsel for the endorsement’s date of issuance and transmission to Vantage’s
insurance agent.
21
   See Pl. App. Ex. 30, pp. 308-322.
22
   See Landmark App. Ex. F, pp. 124.
23
   See Id. at pp. 124.
24
   See Id. at Ex. G, pp. 130.

                                                  Page 8 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                     Entered 07/14/21 15:00:50              Page 9 of 18




Richie’s criminal conduct, aided and abetted Wendy Richie’s continuing thefts by intentionally

failing to take any action to stop the fraudulent distributions or to notify the plans, their

participants, or the funds custodian; and knowingly accepted the proceeds that benefitted both his

company and himself personally.”25 Mr. Richie further admitted that the proceeds from the thefts

of the employee pension benefit plan funds committed between 2014 and 2017 were deposited

into Vantage’s operating accounts and personal accounts.26

     IV.      Jurisdiction

           Bankruptcy subject matter jurisdiction exists in this proceeding pursuant to 28 U.S.C. §

1334 because this adversary proceeding is related to a bankruptcy case. The bankruptcy court has

authority to adjudicate pretrial matters pursuant to 28 U.S.C. § 157, Miscellaneous Rule No. 33

for the Northern District of Texas, and the Order of District Judge Sam R. Cummings dated January

15, 2020, DE #33. That Order directs that the District Court will withdraw this action when it is

trial-ready, to be tried in the District Court, and the District Court will have final authority over

any disposition of claims in pre-trial motions.

     V.       Summary Judgment Standard

           To succeed on summary judgment here, Evanston and the Excess Policies carriers must

first establish that there is no genuine issue of material fact pertaining to the existence of coverage.

“The Court shall grant summary judgment if the movant shows that there is no genuine dispute as

to any material fact and that the movant is entitled to judgment as a matter of law.”27 Disputes

regarding material facts are genuine if a reasonable jury could return a verdict for the nonmoving

party.28 In order to support or refute an assertion that a genuine issue of material fact exists, the


25
   See Id. at pp. 141-142.
26
   See Id. at 143.
27
   Fed. R. Civ. P. 56(a); Fed. R. Bankr. P. 7056 (incorporating the Rule 56 standard into adversary proceedings).
28
   Anderson v. Liberty Lobby, Inc., 477 US. 242, 248 (1986).

                                                   Page 9 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                 Entered 07/14/21 15:00:50             Page 10 of 18




parties must cite to particular parts of the record to demonstrate that “the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.”29 The court views the facts and evidence in the light

most favorable to the nonmoving party at all times.30 The court has discretion to consider all

evidence in the record, beyond simply the evidence attached to the summary-judgment motions.31

Although all evidence in the record may be considered, the court refrains from making credibility

determinations and weighing the evidence.32 Yet, a party may nevertheless object that evidence

cited in the record cannot be produced as admissible evidence.33

           The evidentiary support necessary to meet the initial summary judgment burden depends

on whether the moving party bears the ultimate burden of proof at trial.34 If the moving party bears

the burden of proof on an issue, they must present adequate evidence to entitle the moving party

to judgment at trial.35 If the movant establishes this evidence, the burden then shifts to the

nonmovant to cite specific evidence demonstrating that a genuine issue of material fact exists.36

The nonmovant must also articulate the manner in which that evidence supports that party’s

claim.37 Even if the movant meets the initial burden, the motion should be granted only if the

nonmovant cannot show a genuine dispute of material fact.38

     VI.      Policy Interpretation Under Texas Law




29
   Fed. R. Civ. P. 56(c)(1).
30
   Plumhoff v. Rickard, 572 U.S. 765, 768 (2014).
31
   See Fed. R. Civ. P. 56(c)(3).
32
   Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).
33
   Fed. R. Civ. P. 56(c)(2).
34
   See In re Rotary Drilling Tools USA, LLC, 2017 WL 4990440, at *2 (Bankr. S.D. Tex. Oct. 27, 2017).
35
   Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986)).
36
   Id. (citing Fed. R. Civ. P. 56(c)(1); Celotex, 477 U.S. at 324).
37
   Id. (citing Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998)).
38
   Id. (citing Duffie v. U.S., 600 F.3d 362, 371 (5th Cir. 2010)).

                                                Page 10 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                  Entered 07/14/21 15:00:50             Page 11 of 18




        “Interpretation of an insurance policy is a question of law.”39 Insurance policies are

construed according to general rules of contract construction to ascertain the parties’ intent.40 The

court looks first to the language of the policy and seeks to harmonize and give effect to all

provisions so that none will be meaningless.41 The policy’s terms are given their ordinary and

generally accepted meaning unless the policy shows the words were meant in a technical or

different sense.42

        Under Texas law, “the insured has the [initial] burden of establishing coverage under the

terms of the policy.”43 Once the insured establishes coverage, the burden shifts to the insurer, who

must prove the loss is within an exclusion to avoid liability.44 If the insurer meets this burden,

then the insured must demonstrate an exception to the exclusion to bring the claim back within the

policy’s coverage.45

        Under a liability policy, an insurer’s duty to indemnify is separate and distinct from the

duty to defend.46 The duty to indemnify is determined not by the allegations in the underlying

suit, but by the underlying facts that result in the insured’s liability.47 Thus, the court may rely on

more than the insurance policy. It may consider the evidence introduced by the parties during

coverage litigation.48

     VII.    Analysis

                a) The Fortuity Doctrine

39
   Guaranty Nat. Ins. Co. v. North River Ins. Co., 909 F.2d 133, 135 (5th Cir. 1990).
40
   Don’s Bldg. Supply, Inc. v. OneBeacon Ins. Co., 267 S.W.3d 20, 23 (Tex. 2008).
41
   Gilbert Tex. Constr., L.P. v. Underwriters at Lloyd’s London, 327 S.W.3d 118, 126 (Tex. 2010).
42
   Id.
43
   Gilbert Texas Constr., LP v. Underwriters at Lloyd’s London, 327 S.W.3d 118, 124 (Tex. 2010) (citing Ulico Cas.
Co. v. Allied Pilots Ass’n, 262 S.W.3d 773, 782 (Tex. 2008)).
44
   Id. (citing Ulico Cas. Co., 262 S.W.3d at 782).
45
   Id.
46
   Farmers Tex. County Mut. Ins. Co. v. Griffin, 955 S.W.2d 81, 82 (Tex. 1997).
47
   J.E.M. v. Fidelity and Cas. Co. of NY, 928 S.W.2d 668, 673 (Tex.App.–Houston [1st Dist.] 1996, no writ) (citing
Cluett v. Medical Protective Co., 829 S.W.2d 822, 828 (Tex.App.–Dallas 1992, writ denied)).
48
   See D.R. Horton-Tex., Ltd. v. Markel Int’l Ins. Co., 300 S.W.3d 740, 741 (Tex. 2009)).

                                                Page 11 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                   Entered 07/14/21 15:00:50             Page 12 of 18




        To preclude coverage under the fortuity doctrine, an insured must have known of the loss

or loss in progress before applying for the policy. Here, the Richies had prior knowledge of their

own crimes and the likely claims that were reasonably expected to result from them. That

knowledge should be imputed to Vantage, in this context, given the Richies’ role with Vantage,

their involvement with the losses, and Ms. Richies’ participation. Thus, Vantage had the requisite

knowledge to preclude coverage according to the fortuity doctrine.

        Under Texas law, fortuity is a requirement of all insurance policies.49 The fortuity doctrine

precludes coverage for known losses and losses in progress. 50 A known loss is when the insured

knows about the loss before entering the insurance contract.51 “A ‘loss in progress’ occurs when

the insured is, or should be, aware of an ongoing progressive loss at the time the policy is

purchased.”52 Courts use an objective test to determine knowledge of a loss in progress. “The key

inquiry is ‘not whether the insureds actually knew of the underlying loss or potential liability, but

rather whether they knew, at the inception of coverage that they were ‘engaging in activities’ which

might reasonably be expected to expose them to or result in liability.’”53 The fortuity doctrine is

widespread and generally agreed upon in Texas.

        The parties, of course, do not dispute the Richies’ theft of millions of dollars from accounts

that Vantage administered.54 Significantly, the summary judgment evidence shows that, when Ms.

Richie applied for the Policies on Vantage’s behalf, she knew of the thefts, having participated in



49
   Warrantech Corp. v. Steadfast Ins. Co., 210 S.W.2d 760, 766 (Tex.App.–Fort Worth 2006, pet. denied), (citing Two
Pesos, Inc. v. Gulf Ins. Co., 901 S.W.2d 495, 501 (Tex.App.–Houston [14th Dist.] 1995, no writ)).
50
   See Scottsdale Ins. Co. v. Travis, 68 S.W.3d 72, 75 (Tex. App.–Dallas 2001, pet. denied) and BITCO Gen. Ins.
Corp. v. Acadia Ins. Co., 427 F. Supp. 3d 838, 856 (E.D. Tex. 2019) (citing Warrantech, 210 S.W.3d at 766).
51
   Id.
52
   Id.
53
   Wesco Ins. Co. v. Layton, 725 Fed. Appx. 289, 293 (5th Cir. 2018) (quoting RLI Ins. Co. v. Maxxon Southwest Inc.,
108 Fed.Appx. 194, 199 (5th Cir. 2004)).
54
   See Pl. App. Ex. 30, pp. 308-322; Landmark App. Ex. F, pp. 124; and Landmark App. Ex. G, pp. 130.

                                                 Page 12 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                      Entered 07/14/21 15:00:50               Page 13 of 18




their commission.55 A reasonable person in the Richies’ position would conclude that claims were

the likely result of their crimes. And, of course, Ms. Richie failed to disclose the potential claims

to Evanston and the Excess Policies carriers when she applied for the Policies on Vantage’s behalf.

         The Bankruptcy Trustee addresses fortuity by attempting to separate the Richies from

Vantage. He argues that, if the Richies – and not Vantage – knew of the potential losses, then the

fortuity doctrine is not triggered because only the insured’s (i.e., Vantage’s) knowledge matters.

The Bankruptcy Trustee relies on the Policies’ definition of “Insured” which includes principals

and employees in their capacities as such and when acting within the scope of their duties.56 Since

stealing was not within the Richies’ scope of duties, the Bankruptcy Trustee contends that they are

not “Insureds.” The Bankruptcy Trustee’s position falls short because the Richies’ ownership and

control of Vantage makes them virtually inseparable from Vantage, in this context.                                  The

knowledge of one was imputed to the other.

         The Bankruptcy Trustee relies on Roman Catholic Diocese of Dallas, ex rel. Grahmann v.

Interstate Fire & Cas. Co., 133 S.W.3d 887 (Tex. App.— Dallas 2004, pet. denied) to support the

proposition that the Richies’ knowledge of their own crimes and the potential claim was not

imputed to Vantage. However, in Grahmann, the parties did not raise the fortuity doctrine.

Additionally, the wrongdoer was a mere employee of the diocese rather than its principal and

owner. This fact distinguishes Grahmann and highlights the more appropriate standard provided

in F.D.I.C. v. Ernst & Young, 967 F.2d 166 (5th Cir. 1992).




55
  See Id.
56
   The Primary Policy describes the “Insured” as Vantage Benefits Administrators, Inc. and “[a]ny past or current
principal, partner, officer, director, trustee or shareholder [and current employee] of [Vantage Benefits Administrators,
Inc.] solely while acting on behalf of the Named Insured and within the scope of their duties as such.” Evanston App.
Ex. 15, pp. 214. The Excess Policies follow form.

                                                   Page 13 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                  Entered 07/14/21 15:00:50             Page 14 of 18




        In F.D.I.C. v. Ernst & Young, the Fifth Circuit concluded that a company had knowledge

of the fraud that its owner and principal committed. In that case, the wrongdoer owned the

company and acted as its Chief Executive Officer and Chief Operating Officer.57 In its imputation

analysis, the Fifth Circuit considered the principal’s level of corporate responsibility:

        Because a corporation operates through individuals, the privity and knowledge of
        individuals at a certain level of responsibility must be deemed the privity and
        knowledge of the organization, “else it could always limit its liability.” ... Where
        the level of responsibility begins must be discerned from the circumstances of each
        case.58

Here, the Richies were co-owners, officers, and directors of Vantage.59 Mr. Richie served as the

company’s President and Chief Executive Officer, and Ms. Richie was its Vice-President of

Administration.60 Vantage had 52 other employees, but the Richies exercised enough control of

Vantage to evade detection for at least three years.61 Furthermore, to disentangle Vantage from its

owners and principals here would disregard the level of responsibility the Fifth Circuit recognized

in F.D.I.C. v. Ernst & Young.            Ms. Richie herself completed and submitted the Policies’

Applications and paperwork. For purposes of this coverage dispute, the Richies and Vantage

should be deemed synonymous, so the court must consider the Richies’ knowledge of the potential

claim in its fortuity analysis. In summary, Vantage (not merely the Richies) had the requisite

knowledge of the losses/claims to preclude coverage here.

                b) The Insuring Agreement




57
   F.D.I.C. v. Ernst & Young, 967 F.2d 166, 168 (5th Cir. 1992) (quoting Continental Oil Co. v. Bonanza Corp., 706
F.2d 1365, 1376 (5th Cir.1983) and Corvell v. Phipps, 317 U.S. 406, 410-411 (1943)).
58
   Id. at 170.
59
   See Lloyd’s App. Ex. 9, pp. 238.
60
   See Id.
61
   See Def. App. Exs. U, V, & W, pp. 155-69.

                                                Page 14 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                Entered 07/14/21 15:00:50            Page 15 of 18




        Under Texas law, the insured bears the burden to establish that a claim comes within the

policy’s insuring agreement.62 If that burden is met, the insurer must establish that coverage is

precluded by a policy exclusion.63 Here, the undisputed evidence shows that the claims do not fall

within the Policies’ insuring agreement.

        First, the claims did not arise from a “wrongful act,” per the definition in the insuring

agreement. Second, the Insureds’ prior knowledge of the thefts does not satisfy Proviso b. which,

like the fortuity doctrine, requires that facts giving rise to the claim be unknown for the Primary

Policy to extend coverage. (To be clear, the Excess Policies, as follow-form policies, incorporate

the Primary Policy’s insuring agreement.)

        The Primary Policy’s insuring agreement states:

             The Company shall pay on behalf of the Insured all sums in excess of the
             Deductible amount state in Item 5.A. of the Declarations, which the Insured
             shall become legally obligated to pay as Damages as a result of a Claim first
             made against the Insured during the Policy Period or during the Extended
             Reporting Period, if exercised, and reported to the Company pursuant to
             Section Claims A., Reporting Provision,

             By reason of:

             1.     A Wrongful Act; or

             2.     A Personal Injury;

             In the performance of Specified Professional Services rendered or that should
             have been rendered by the Insured or by any person for those Wrongful Act
             or Personal Injury the Insured is legally responsible,

             Provided:

                    …

             b)     Prior to the effective date of this Coverage Part the Insured had no
                    knowledge of such Wrongful Act(s) or Personal Injury(ies) or any fact,


62
   Gilbert Tex. Constr. L.P. v. Underwriters at Lloyd’s London, 327 S.W.3d 118, 124 (Tex. 2010); Guaranty Nat’l
Ins. Co. v. Vic Mfg. Co., 143 F.3d 192, 193 (5th Cir. 1998).
63
   Id.; Tex. Ins. Code §554.002.

                                               Page 15 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                     Entered 07/14/21 15:00:50               Page 16 of 18




                      circumstance, situation or incident, which may have led a reasonable
                      person in the Insured’s position to conclude that a Claim was likely.64

         First, the insuring agreement applies to claims arising from “wrongful acts.” Significantly,

the insuring agreement defines “wrongful act” as “a negligent act, error or omission in Specified

Professional Services.”65 Intentional, criminal conduct is not a “negligent act, error or omission.”66

Here, the claims arose from the Richies’ intentional conduct rather than mere negligence. The

Factual Resume of Ms. Richie’s Plea Agreement states that she “knowingly stole, embezzled and

willfully converted to her own use and the use of others, money, funds, premiums, credits and

assets….”67 Similarly, the Factual Resume for Mr. Richie’s Plea Agreement states that he

“purposefully participated in the criminal venture.”68 Hence, the insuring agreement does not

capture the claim resulting from their intentional, criminal conduct.

         Second, Proviso b. ensures that the insuring agreement applies only to claims that the

Insureds did not have knowledge of or had reason to expect. As discussed in greater detail above,

the Richies’ knowledge of their own thefts prior to the October 15, 2017 effective date of the

Policies is undisputed.69 Proviso b. imposes an objective test with respect to the question of whether

facts or circumstances might be expected to lead to a claim covered by the insurance.70 A reasonable

person with the Richies’ knowledge would conclude that a claim was likely.

                 c) The Exclusions



64
   See Lloyd’s App. Ex. 1, pp. 18; Pl. App. Ex. 15, pp. 216; and Landmark App. Ex. A, pp. 19.
65
   See Pl. App, Ex. 15, pp. 220 and Landmark App. Ex. A, pp. 23.
66
   See Aspen Grove, Inc. v. Gulf Underwriters Ins. Co., No. 3:08-cv-1179-B, 2009 WL 10677475 (N.D. Tex. Aug. 21,
2009); Illinois State Bar Ass’n Mut. Ins. Co. v. Cavenough, 983 N.E.2d 468, 477 (Ill.App.Ct. 2012); United States
Fidelity & Guar’y Co. v. Fireman’s Fund Ins. Co., 896 F.2d 200, 203 (6th Cir. 1990).
67
   See Lloyd’s App. Ex. 10, pp 237. Landmark App. Ex. F, pp. 121-122 and 127.
68
   See Landmark App. Ex. G pp. 138-139.
69
   See Pl. App. Ex. 30, pp. 308-322; Landmark App. Ex. F, pp. 124; and Landmark App. Ex. G, pp. 130.
70
   See, e.g., American Int’l Specialty Lines Ins. Co. v. Continental Cas. Ins. Co., 142 Cal. App. 4th 1342, 1372-1373
(2006) (where the policy conditions coverage on the insured being unaware of “a circumstance that could reasonably
be expected to lead to a” claim, the insured's subjective belief is irrelevant; the use of the word “reasonable” compels
“an objective rather than a subjective analysis”).

                                                   Page 16 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                 Entered 07/14/21 15:00:50         Page 17 of 18




           Even if the claims satisfied the requirements of the insuring agreement, the plain language

of the Primary Policy’s (and Excess Policies’) exclusions preclude coverage. Specifically, the

intentional and criminal nature of the Richies’ conduct falls squarely within Exclusions J and P.

           Exclusion J of the Primary Policy precludes coverage for any claim:

                J.      Based upon, arising out of, or in any way involving:

                        1. Conduct of the Insured or at the Insured's direction that is
                           intentional, willful, dishonest, fraudulent or that constitutes a
                           willful violation of any statute or regulation; provided, however,
                           this exclusion shall not apply to:

                           a. The strictly vicarious liability of any Insured for the intentional,
                              willful, dishonest or fraudulent conduct of another Insured or for
                              the conduct of another Insured that constitutes a willful violation
                              of any statute or regulation; or

                           b. Claim Expenses incurred until an allegation is adjudicated
                              through a finding by a trier-of-fact to be intentional, willful,
                              dishonest or fraudulent or a willful violation of any statute or
                              regulation; or

                        2. The gaining by any Insured of any profit, remuneration or
                           advantage to which such Insured was not legally entitled; provided,
                           however, this exclusion shall not apply to Claim Expenses incurred
                           until an allegation is adjudicated through a finding by a trier-of-fact
                           to be any profit, remuneration or advantage to which such Insured
                           was not legally entitled; provided, that any fact pertaining to any
                           Insured shall not be imputed to any other Insured under this
                           Coverage Part for the purpose of determining the applicability of
                           this exclusion;71

           Exclusion P precludes coverage for any claim:

                P.      Based upon or arising out of any conversion, misappropriation,
                        commingling of or defalcation of funds, premiums, loss payments, fees,
                        taxes commissions or any other monies, accounts, assets or property;72




71
     See Lloyd’s App. Ex. 1, pp. 23.
72
     See Id.

                                                 Page 17 of 18
Case 19-03141-sgj Doc 162 Filed 07/14/21                  Entered 07/14/21 15:00:50             Page 18 of 18




        Texas courts construe “arising out of” language broadly, requiring only “but for”

causation.73 As discussed above, the claims arose from the Richies’ intentional criminal conduct.

They include allegations of misappropriation, conversion, and theft.74 This conduct directly

caused the claim and falls squarely within the Primary Policy’s exclusions.75                       Even if an

adjudication were required to establish the application of these exclusions, default judgments exist

against the Insureds in two civil lawsuits involving plan misappropriations: the CPI Federal Claim

and the Knight’s Claim.76 The undisputed evidence shows that the exclusions encompass the

conduct from which the claim arose.

        For the reasons set forth above, the bankruptcy court believes that the Evanston MSJ and

the Excess Policies MSJs should be granted, and the Trustee MSJ should be denied.

        It is so RECOMMENDED.77



                      *** END OF REPORT AND RECOMMENDATION ***




73
   Utica Nat’l Ins. Co. v. American Indem. Co., 141 S.W.3d 198, 203 (Tex. 2004); see also Companion Prop. & Cas.
Co. v. Opheim, 92 F. Supp. 3d 539, 549 (N.D. Tex. 2015) (quoting Utica Nat’l; Willbros RPI, Inc. v. Continental
Casualty Company, 601 F.3d 306, 311 (5th Cir. 2010).
74
   See Pl. App. Exs. 1-5, pp. 5-157; Exs. 11-13, pp. 181-194.
75
   As noted by the Excess Policies carriers, there is something entirely different that Vantage should have had in
place to insure against the Richies’ theft: an ERISA fidelity bond, which is required under section 412 of ERISA,
which would specifically insure a plan against losses due to fraud or dishonesty (e.g., theft) on the part of
persons (including, but not limited to, plan fiduciaries) who handle plan funds or other property. Landmark, App.
Appendix Ex. E at 79; Lloyd’s App. Ex. 13.
76
   See Pl. App. Ex. 8, pp. 168-169; Ex. 21, pp. 260-264; Ex. 24, pp. 270-272.
77
   As earlier mentioned, if the District Court adopts this Report and Recommendation, only the third-party claims
that the Bankruptcy Trustee has asserted in this action against the insurance broker HWP will survive.

                                                Page 18 of 18
